DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electroplated layer” in claims 1, 2, 9, 10, 15, and 16 is used by the claim to mean “a layer which acts as a base electrode layer on which the electroplating layer is formed” while the accepted meaning is “a electroplating material layer that is .” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Joo (US 2012/0161144).
[claim 1] A manufacturing method for an array substrate (fig. 1-17, [0058]), comprising steps of: providing a substrate (11, fig. 1), a metal layer (120, fig. 1) being formed on the substrate, an electroplated layer (12, fig. 2, the layer acts as the base electrode which is electroplated [0064] hence in is the electroplated layer) being formed on the substrate via a patterning process (fig. 2); forming a gate electrode (14, fig. 7, [0064]) and source and drain electrodes (S, D, 23, fig. 16, [0076]) which have different thicknesses  (e.g. gate electrode 14 has an angled sidewall which approaches a zero thickness near the edge of gate electrode while source and drain electrodes have a substantive thickness, fig. 16) on the electroplated layer; forming a dielectric layer (17, fig. 8, [0067]) on the gate electrode, wherein the dielectric layer covers the gate 
[claim 4] The manufacturing method according to claim 1, wherein forming the active layer on the dielectric layer comprises: forming the active layer on the dielectric layer (fig. 16), wherein the dielectric layer covers the bottom of the active layer and the source and drain electrodes (fig. 16); coating a first photoresist layer (22, fig. 14, [0074]) on the active layer: performing exposure and development processes on the first photoresist layer [0074]; etching the active layer [0076], during which the active layer between and on the source and drain electrodes is preserved (fig. 16); and removing the first photoresist layer [0074].
 [claim 8] The manufacturing method according to claim 1, wherein the thickness of the source and drain electrodes is greater than the thickness of the gate electrode (e.g. gate electrode 14 has an angled sidewall which approaches a zero thickness near the edge of gate electrode while source and drain electrodes have a substantive thickness, fig. 16).

Claim(s) 9, 12-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Joo (US 2012/0161144).
Please Note:  Limitations in this rejection and 103 rejections below invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  For example method steps requiring simultaneous source/drain/ gate formation and does not appear to structurally distinguish the invention over the resulting structure 
[claim 9] An array substrate (fig. 16) wherein the array substrate is manufactured by using steps (fig. 1-17, [0058]) comprising: providing a substrate (11, fig. 1), a metal layer (120, fig. 1) being formed on the substrate, an electroplated layer (12, fig. 2, the layer acts as the base electrode which is electroplated [0064] hence in is the electroplated layer) being formed on the substrate via a patterning process; forming a gate electrode (14, fig. 7, [0064]) and source and drain electrodes (S, D, 23, fig. 16, [0076])  which have different thicknesses on the electroplated layer, wherein the thickness of the source and drain electrodes is greater than the thickness of the gate electrode (e.g. gate electrode 14 has an angled sidewall which approaches a zero thickness near the edge of gate electrode while source and drain electrodes have a substantive thickness, fig. 16); forming a dielectric layer (17, fig. 8, [0067]) on the gate electrode, wherein the dielectric layer covers the gate electrode and the substrate (fig. 8): forming an active layer (C, fig. 16, [0076]) on the dielectric layer ; and forming a passivation layer (22, fig. 16, [0076]) on the active layer.
[claim 12] The array substrate according to claim 9, wherein forming the active layer on the dielectric layer comprises: forming the active layer on the dielectric layer (fig. 16), wherein the dielectric layer covers the bottom of the active layer and the source and drain electrodes (fig. 16); coating a first photoresist layer (22, fig. 14, [0074]) on the active layer: performing exposure and development processes on the first photoresist layer [0074]; etching the active layer [0076], during which the active layer 
 [claim 13] The array substrate according to claim 9, wherein the gate electrode and the source and drain electrodes are formed in the same manufacturing process (under the Product-by-Process doctrine noted above, the structure of Joo meets the structural limitations of the claim even though the express manufacturing steps are not recited).
[claim 14] The array substrate according to claim 9. wherein the gate electrode and the source and drain electrodes are formed in the same manufacturing process, and an electric potential for formation of the source and drain electrodes is higher than an electric potential for formation of the gate electrode (under the Product-by-Process doctrine noted above, the structure of Joo meets the structural limitations of the claim even though the express manufacturing steps are not recited).
[claim 15] An array substrate (fig. 16) wherein the array substrate is manufactured by using steps (fig. 1-17, [0058]) comprising: providing a substrate (11, fig. 1), a metal layer (120, fig. 1) being formed on the substrate, an electroplated layer (12, fig. 2, the layer acts as the base electrode which is electroplated [0064] hence in is the electroplated layer) being formed on the substrate via a patterning process; forming a gate electrode (14, fig. 7, [0064]) and source and drain electrodes (S, D, 23, fig. 16, [0076])  which have different thicknesses on the electroplated layer, wherein the thickness of the source and drain electrodes is greater than the thickness of the gate electrode (e.g. gate electrode 14 has an angled sidewall which approaches a zero thickness near the edge of gate electrode while source and drain electrodes have a 
[claim 18] The display panel according to claim I 5, wherein forming the active layer on the dielectric layer comprises: forming the active layer on the dielectric layer (fig. 16), wherein the dielectric layer covers the bottom of the active layer and the source and drain electrodes (fig. 16); coating a first photoresist layer (22, fig. 14, [0074]) on the active layer: performing exposure and development processes on the first photoresist layer [0074]; etching the active layer [0076], during which the active layer between and on the source and drain electrodes is preserved (fig. 16); and removing the first photoresist layer [0074].
 [claim 19] The display panel according to claim 15, wherein the gate electrode and the source and drain electrodes are formed in the same manufacturing process (under the Product-by-Process doctrine noted above, the structure of Joo meets the structural limitations of the claim even though the express manufacturing steps are not recited).
[claim 20] The display panel according to claim 15, wherein the gate electrode and the source and drain electrodes are formed in the same manufacturing process, and an electric potential for formation of the source and drain electrodes is higher than an electric potential for formation of the gate electrode (under the Product-by-Process doctrine noted above, the structure of Joo meets the structural limitations of the claim even though the express manufacturing steps are not recited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2012/0161144) in view of Chen (US 10,256,332).
Joo discloses the manufacturing process/device of claims 1, 9, and 15 but does not expressly disclose that the gate, source, and drain electrodes are formed in the same manufacturing process via electroplating or formed on the same side of the active layer (e.g. Joo’s gate electrode 14 is on the bottom while electrode 23 is above the active channel layer).
Chen discloses a semiconductor device  (fig. 4 is viewed upside down) wherein the gate, source, and drain electrodes (116,118, fig. 4, lines 57-63, col. 4)   are formed in the same manufacturing process via electroplating or formed on the same side of the active layer (electrodes 116 and 118 are on the same side of the active layer, fig. 4).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Joo’s gate, source, and drain electrodes in the same manufacturing process via electroplating and formed on the same side of the active layer (upon modification, electroplated source/drain electrodes would be 

With this modification Joo discloses:
[claim 2] The manufacturing method according to claim 1, wherein the electroplated layer includes a first base layer (since the source/drain electrodes are deposited via electroplating a base metal layer is inherent beneath each of the source/drain upon modification, fig. 16) , a second base layer (12, fig. 16), and a third base layer (since the source/drain electrodes are deposited via electroplating a base metal layer is inherent beneath each of the source/drain upon modification, fig. 16), and the second base layer is disposed between the first base layer and the third base layer (fig. 16).
[claim 3] The manufacturing method according to claim 2, wherein the gate electrode is formed on the second base layer (fig. 16), and the source and drain electrodes are formed on the first base layer and the third base layer (upon modification).
 [claim 5] The manufacturing method according to claim 1, wherein the gate electrode and the source and drain electrodes are formed in the same manufacturing process (upon modification).
[claim 6] The manufacturing method according to claim 5, wherein the gate electrode and the source and drain electrodes are formed by metal electroplating (upon modification).
[claim 7] The manufacturing method according to claim 6, wherein an electric potential for formation of the source and drain electrodes is higher than an electric potential for formation of the gate electrode (upon modification, since the source/drain electrodes extend all the way up to S and D in fig. 16 while gate electrode is not, the electric potential of the source/drain electrodes must be higher at some point).
[claim 10] The array substrate according to claim 9, wherein the electroplated layer includes a first base layer (since the source/drain electrodes are deposited via electroplating a base metal layer is inherent beneath each of the source/drain upon modification, fig. 16) , a second base layer (12, fig. 16), and a third base layer (since the source/drain electrodes are deposited via electroplating a base metal layer is inherent beneath each of the source/drain upon modification, fig. 16), and the second base layer is disposed between the first base layer and the third base layer (fig. 16).
[claim 11] The array substrate according to claim 10, wherein the gate electrode is formed on the second base layer (fig. 16), and the source and drain electrodes are formed on the first base layer and the third base layer (upon modification).
 [claim 16] The display panel according to claim 15, wherein the electroplated layer includes a first base layer (since the source/drain electrodes are deposited via 
[claim 17] The display panel according to claim 16, wherein the gate electrode is formed on the second base layer (fig. 16), and the source and drain electrodes are formed on the first base layer and the third base layer (upon modification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMAR MOVVA/Primary Examiner, Art Unit 2898